Tubneb, J.
1. Where an execution issues from a justice court for less than fifty dollars, and is levied on property worth more than fifty dollars, either party to a claim case growing out of such levy may appeal to the superior court. Acts of 1874, p. 85; Turman v. Cargill, 54 Ga. 663; Padgett v. Ford, 117 Ga. 508.
2. Where such a claim is entered, the surety on the forthcoming bond and on the damage bond in the claim case can not be the surety on the appeal bond. Under former decisions of this court, the plaintiff in such a case is entitled to have new and additional security. Gordon v. Robertson, 26 Ga. 410; Eufaula Home Ins. Co. v. Plant, 36 Ga. 623; Osborne v. Hughes, 93 Ga. 445; Benson v. Shines, 107 Ga. 406; Harvely v. Daly, 112 Ga. 822.

Judgment reversed.


All the Justices concur.